DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 12-16, 18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 9376280, US Patent 10227195, and US Pub. 2010/0112301 teaches  a stand, interleaf, and expandable material but does not specifically disclose 
a stand with a base member having first and second upwardly-opening slots laterally-spaced apart, each of the first and second upwardly-opening slots including a transversely- extending surface on at least a downstream side of each of the first and second upwardly-opening slots; inserting a replaceable cartridge into the stand, the replaceable cartridge including a roll of expandable sheet material in an unexpanded form and first and second support panels in abutment with respective axial ends of the roll of expandable sheet material, the first and second support panels being received in the first and second upwardly-opening slots of the stand, wherein the transversely-extending surface of each of the first and second upwardly-opening slots retains the first and second support panels of the replaceable cartridge, respectively, and maintains a rotational resistance of the roll of expandable sheet material as expandable sheet material is pulled from the roll of expandable sheet material.
Furthermore, the double patenting rejection has been withdrawn


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654